63 S.E.2d 212 (1951)
233 N.C. 195
CHAMBERS
v.
ALLEN et al. (two cases).
No. 597.
Supreme Court of North Carolina.
February 2, 1951.
*213 Seawell & Seawell, Carthage, H. F. Seawell, Jr., Carthage, for plaintiffs.
David H. Armstrong, Troy, for defendants.
DENNY, Justice.
The defendants except and assign as error the failure of the trial court to sustain their motion for judgments as of nonsuit, made at the close of the plaintiffs' evidence and renewed at the close of all the evidence.
We think the evidence introduced in the trial below, when considered in the light most favorable to the plaintiffs, as it must be on motion for judgment as of nonsuit, is sufficient to withstand such motion. Carson v. Doggett, 231 N.C. 629, 58 S.E. 2d 609; Winfield v. Smith, 230 N.C. 392, 53 S.E.2d 251; Thomas v. Thurston Motor Lines, 230 N.C. 122, 52 S.E.2d 377; Bundy v. Powell, 229 N.C. 707, 51 S.E.2d 307; Pascal v. Burke Transit Co., 229 N.C. 435, 50 S.E.2d 534.
By exception duly brought forward to the charge, the defendants contend the court below failed to comply with G.S. 1-180, in that it failed to declare and explain the law arising on the evidence with respect to the defendants' Further Answer and Defense, and the statutes pleaded therein; and to explain the law applicable to the facts as they might be found by the jury from the evidence.
The General Assembly, in 1949, rewrote G.S. § 1-180, which now reads as follows: "No judge, in giving a charge to the petit jury, either in a civil or criminal action, shall give an opinion whether a fact is fully or sufficiently proven, that being the true office and province of the jury, but he shall declare and explain the law arising on the evidence given in the case. He shall not be required to state such evidence except to the extent necessary to explain the application of the law thereto; provided the judge shall give equal stress to the contentions of the plaintiff and defendant in a civil action, and to the state and defendant in a criminal action."
A careful examination of the charge discloses that the court defined actionable negligence and proximate cause in general terms; that the court instructed the jury that it would give it certain statutes which the jury would apply to the facts as found by it from the evidence in the case. Whereupon the court read to the jury certain statutes applicable to the operation of motor vehicles on the public highways, with respect to brakes, signals on starting, stopping or turning, reckless driving, speed restrictions, overtaking a vehicle, and the duty of a driver to give way to overtaking vehicle. However, no application of the law embodied in the statutes was made to the evidence given in the case. Briefly stated, the jury was instructed that the violation of any one or more of these statutes by the driver of the defendants' truck would constitute negligence per se, and if the jury should find from the evidence and by its greater weight that the driver of the defendants' truck violated one or more of these statutes which the court read to the jury, the plaintiffs would be entitled to have the jury *214 answer the first issue Yes, if the plaintiffs had satisfied the jury from the evidence and by its greater weight that such negligence on the part of the driver of the defendants' truck was the proximate cause of the plaintiff's injuries. The remainder of the charge dealt exclusively with the burden of proof, damages and the contentions of the parties. Nowhere in the charge did the court explain the law applicable to the evidence upon which the defendants' contentions were based, should the jury find the facts from the evidence to be as contended by them. Such omission constitutes a failure to comply with the provisions of G.S. § 1-180. Collingwood v. Winston Salem Southbound R. Co., 232 N.C. 724, 62 S.E.2d 87; State v. Ardrey, 232 N.C. 721, 62 S.E.2d 53; State v. Herbin, 232 N.C. 318, 59 S.E.2d 635; State v. Sutton, 230 N.C. 244, 52 S.E.2d 921; State v. Fain, 229 N.C. 644, 50 S.E.2d 904; Lewis v. Watson, 229 N.C. 20, 47 S.E.2d 484; and cases cited; Spencer v. Brown, 214 N.C. 114, 198 S.E. 630; Nichols v. Champion Fibre Co., 190 N.C. 1, 128 S.E. 471; Bowen v. Schnibben, 184 N.C. 248, 114 S. E. 170, 171. "Where a statute appertaining to the matters in controversy provides that certain acts of omission or commission shall or shall not constitute negligence, it is incumbent upon the judge to apply to the various aspects of the evidence such principles of the law of negligence as may be prescribed by statute, as well as those which are established by the common law. Orvis Bros. & Co. v. Holt-Morgan Mills, 173 N.C. [231], 233, 91 S.E. 948; Matthews v. Myatt, 172 N.C. [230], 232, 90 S.E. 150." Bowen v. Schnibben, supra. It is not sufficient merely for the court to read a statute bearing on the issues in controversy and leave the jury unaided to apply the law to the facts. State v. Sutton, supra; Lewis v. Watson, supra. It is the duty of the court to state the evidence "to the extent necessary" and to declare and explain the law as it relates to the pertinent aspects of the testimony offered. Smith v. Kappas, 219 N.C. 850, 15 S.E.2d 375. And the duty of the court to declare and explain the law arising on such evidence remains unchanged by the present provisions of G.S. § 1-180.
For the error pointed out there must be a new trial, and it is so ordered.
New trial.